PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov






In re Application of
LIU et al.
Application No. 16/305,766
Filed: November 29, 2018
Attorney Docket Number: S387.0001US1
:
:
:          DECISION      
:
:



This is a decision on the request for refund filed July 07, 2020.  The request is being considered under the provisions of 37 CFR 1.28(a). 

The request for refund is GRANTED.

Applicant requests a refund of $1,000.00 for a petition fee ($2,000.00) paid January 04, 2019, stating, “applicant inadvertently paid the large entity fee of $2,000”.  

The Office records show that small entity status has been established.  

In view of the provisions of 37 CFR 1.28(a) and a review of the Office finance records for the above-identified application, the request for refund is granted.  Therefore, a total of $1,000.00 was refunded to applicant’s credit card account on November 03, 2020. Also, see MPEP §509.03(IX).

Any questions concerning this matter may be directed to the undersigned at (571) 272-4231.  



/Michelle R. Eason/
Michelle R. Eason
Lead Paralegal Specialist                   
Office of Petitions